Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of Applicant’s Preliminary Amendment dated June 15, 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the dampers of the first set further distinguished from the dampers of the second set by an outer geometry of the damper that is unique to the respective set (claim 12) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 7, line 1, -- a -- should be inserted before “method”.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Claim 14, which recites that all the airfoils in the circumferential row of blades have substantially identical cross-sectional geometry about a rotation axis, has no antecedent basis in the specification for the underlined limitations.
It is suggested that the specification be amended to state these limitations, in order to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5, lines 3-4, which recite an outer body frictionally contacting a radially inner surface of said adjacent platforms, are inaccurate. As construed, the claim reads that the adjacent platforms 24 have a common radially inner surface 24a, while it is evident from the disclosure that each platform has a separate radially inner surface. It is suggested that “a radially inner surface” be changed to “a respective radially inner surface”, in order to overcome this rejection.
Claim 9, lines 3-4, which recite an outer body frictionally contacting a radially inner surface of said adjacent platforms, are inaccurate for the same reason.
Claim 10, lines 3-4, which recite an outer body frictionally contacting a radially inner surface of said adjacent platforms, are inaccurate for the same reason.
Claim 12, which recites that dampers of the first set are further distinguished from the dampers of the second set by an outer geometry of the damper that is unique to the respective set, is unclear as to scope. Does the term “the damper” refer to all dampers of the first and second set, or less than all of the dampers of the first and second set?
In claim 14, lines 2-3, the underlined term “substantially identical cross-sectional geometry about a rotation axis” is a relative term which renders the claim indefinite. The underlined term “substantially identical cross-sectional geometry about a rotation axis” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12-15 (as far as claims 12 and 14 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/175356.
Disclosed is a bladed rotor system 10 for a turbomachine (not shown), comprising: a circumferential row of blades 14 mounted on a rotor disc 12, each blade comprising: a platform 24; a root 18 extending radially inward from the platform for mounting the blade to the rotor disc; and an airfoil 16 extending span-wise radially outward from the platform; wherein 
The dampers of the first set are further distinguished from the dampers of the second set by an outer geometry of the damper that is unique to the respective set (claim 12).
The circumferential row is a row of free-standing blades (claim 13).
All the airfoils in the circumferential row of blades have substantially identical cross- sectional geometry about a rotation axis (claim 14).
Also disclosed is a method for servicing the bladed rotor system: wherein the bladed rotor system comprises: the circumferential row of blades mounted on the rotor disc, each blade comprising the platform, the root extending radially inward from the platform for mounting the blade to the rotor disc, and the airfoil extending span-wise radially outward from the platform; and the plurality of dampers, each damper being installed between adjacent platforms; wherein the method comprises: modifying a mass of at least a subset of the plurality of installed dampers or providing replacement dampers for at least a subset of the plurality of installed dampers, so as to resultantly obtain the first set of dampers and the second set of dampers, wherein the dampers of the first set are distinguished from the dampers of the second set by the cross-sectional material distribution in the damper that is unique to the respective set, and installing the modified 
Note paragraphs 6-7, 20, 22, and 26, for example.

Claims 1 and 11-13 (as far as claim 12 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayser 2013/0177427 (figure 1 or 2).
Disclosed is a bladed rotor system 10 for a turbomachine (not shown), comprising: a circumferential row of blades 14 mounted on a rotor disc 12, each blade comprising: a platform 18; a root 16 extending radially inward from the platform for mounting the blade to the rotor disc; and an airfoil 22 extending span-wise radially outward from the platform; wherein platforms of adjacent blades align circumferentially to define an unnumbered inner diameter boundary for a working fluid flow path; and a plurality of dampers A, B (figure 1) or A, B’ (figure 2), each damper being located between adjacent platforms; wherein the plurality of dampers comprise a first set of dampers A and a second set of dampers B (figure 1) or a first set of dampers A and a second set of dampers B’ (figure 2), wherein the dampers of the first set are distinguished from the dampers of the second set by a cross-sectional material distribution in the damper that is unique to the respective set, and wherein dampers of the first set and the second set are positioned alternately in a periodic fashion in a circumferential direction, to provide a frequency mistuning to stabilize flutter of the blades (claim 1).
The dampers of the first set A and the dampers of the second set B have identical outer geometries (claim 11).

The circumferential row is a row of free-standing blades (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 8, and 10 (as far as claims 5, 8, and 10 are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/175356 in view of Kareff 2017/0067349.
WO 2018/175356 discloses a bladed rotor system substantially as claimed as set forth above, wherein the dampers of the first set are solid (claim 2), wherein the dampers of the first set and the dampers of the second set are made of the same material (claim 3), wherein the dampers of the first set are solid and formed uniformly of a single material (claim 4), wherein the dampers of the second set comprise an outer body frictionally contacting a radially inner surface 24a of said adjacent platforms (claim 5), wherein dampers of the first set are uniformly formed of a first material (claim 8), and wherein the dampers of the first set comprise: an outer body frictionally contacting a radially inner surface of said adjacent platforms (claim 10).




Kareff shows a turbomachine having adjacent turbine blades 28 with adjacent platforms 38 and dampers 100 located between the adjacent platforms. The dampers form a set which is hollow, each defining an internal cavity 114 therewithin, the dampers formed of a hybrid material at 102, 124 (note paragraph 34, for example), the dampers each formed with an outer body 102 and the outer body having an axially extending cavity 114 formed therewithin, the outer body being formed of a first material 102, and an axially extending insert 124 disposed in the cavity formed in the outer body, the insert being formed of a second material different from the first material, the dampers being hollow, each defining an internal cavity 114 therewithin. The arrangement is for the purpose of providing a natural frequency tuning tool for resonant mode excitation avoidance and that enables independent mode tuning options without necessitating changes to the design of an existing turbine blade, while allowing for achieving a desired stiffness, a desired stiffness to weight ratio or other desired mechanical or damping 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the dampers of WO 2018/175356 such that the dampers of the second set are hollow, each defining an internal cavity therewithin (claim 2), such that the dampers of the second set are formed of a hybrid material (claim 4), such that the outer body has an axially extending cavity formed therewithin, the outer body being formed of a first material, and an axially extending insert disposed in the cavity formed in the outer body, the insert being formed of a second material different from the first material (claim 5), and such that the outer body has an axially extending cavity formed therewithin, and an axially extending insert disposed in the cavity formed in the outer body, the insert being formed of a material different from that of the outer body, wherein the dampers of the second set are hollow, each defining an internal cavity therewithin (claim 10), as taught by Kareff, for the purpose of providing a natural frequency tuning tool for resonant mode excitation avoidance and that enables independent mode tuning options without necessitating changes to the design of an existing turbine blade, while allowing for achieving a desired stiffness, a desired stiffness to weight ratio or other desired mechanical or damping property for the damper and providing the ability to tune stiffness and/or impact damping characteristics of the damper.

Claims 6-7, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/175356 and Kareff 2017/0067349 as applied to claim 5 above, and further in view of Weaver 2017/0275999.


Weaver shows a turbomachine 10 having a having adjacent turbine blades 102 with adjacent platforms 104 and dampers 150 located between the adjacent platforms. The dampers are formed of a viscoelastic material in the form of ceramic matrix composite, for the purposes of providing a material which allows for higher temperature operation in the turbomachine and providing an increased undamped critical location vibratory response stress reduction.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified dampers of WO 2018/175356 such that the second material includes a viscoelastic material, with the second material comprising a ceramic matrix composite, as taught by Weaver, for the purposes of providing a material which allows for higher temperature operation in the turbomachine and providing an increased undamped critical location vibratory response stress reduction.

Claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Kayser 2013/0177427 in view of WO 2018/175356.
Kayser (figures 1 and 2) discloses a bladed rotor system 10 substantially as claimed, wherein the bladed rotor system comprises: a circumferential row of blades 14 mounted on a rotor disc 12, each blade comprising a platform 18, a root 16 extending radially inward from the platform for mounting the blade to the rotor disc, and an airfoil 22 extending span-wise radially 

However, Kayser does not disclose a method for servicing the bladed rotor system, wherein the method comprises: modifying a mass of at least a subset of the plurality of installed dampers or providing replacement dampers for at least a subset of the plurality of installed dampers, so as to resultantly obtain the first set of dampers and the second set of dampers, wherein the dampers of the first set are distinguished from the dampers of the second set by the cross-sectional material distribution in the damper that is unique to the respective set, and installing the modified or replacement dampers.

WO 2018/175356 shows a bladed rotor system 10 for a turbomachine (not shown), comprising: a circumferential row of blades 14 mounted on a rotor disc 12, each blade comprising: a platform 24; a root 18 extending radially inward from the platform for mounting the blade to the rotor disc; and an airfoil 16 extending span-wise radially outward from the platform; wherein platforms of adjacent blades align circumferentially to define an unnumbered inner diameter boundary for a working fluid flow path; and a plurality of dampers 30, each damper being located between adjacent platforms; wherein the plurality of dampers comprise a first set H of dampers and a second set of dampers L, wherein the dampers of the first set are 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arrangement of Kayser as a method for servicing the bladed rotor system, wherein the method comprises: modifying a mass of at least a subset of the plurality of installed dampers or providing replacement dampers for at least a subset of the plurality of installed dampers, so as to resultantly obtain the first set of dampers and the second set of dampers, wherein the dampers of the first set are distinguished from the dampers of the second set by the cross-sectional material distribution in the damper that is unique to the respective set, and installing the modified or replacement dampers, as taught by WO 2018/175356, for the purpose of allowing for modifying or allowing replacement of existing dampers in the turbomachine.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomita is cited to show a blade rotor system with platforms having hollow damping pins.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 9:  

The combination of WO 2018/175356 and Kareff 2017/0067349 shows each of the dampers of the first set and the second set comprising: an outer body frictionally contacting a radially inner surface of the adjacent platforms, the outer body having an axially extending cavity formed therewithin, and an axially extending insert disposed in the cavity formed in the outer body, the insert being formed of a material different from that of the outer body. However, the combination does not disclose or suggest the improved feature in combination above that the dampers of the first set are distinguished from the dampers of the second set by the material of the insert that is unique to the respective set. None of the prior art or record discloses or suggests the improved feature.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745